McCulloch, C. J. Appellant was tried, and convicted, for the offense of vagrancy as defined by the following statute: . “All keepers or exhibitors of any gaming table, bank or other gambling device, and all persons who travel or remain in steamboats, or go about from place to place for the purpose of gaming, shall bel deemed and treated as vagrants.” Section 2068, Kirby’s Digest. The particular feature of the statute upon which the charge against appellant was predicated is the latter clause of the section which defines persons to be vagrants who “go about from place to place for the purpose of gaming. ’ ’ The chief contention of counsel for appellant is that this language refers to banking games, and not to gaming of any other kind. The case of Tully v. State, 88 Ark. 411, is relied on, where we held that the gambling device mentioned in' another section of the same statute referred to banking games. The first clause of the section doubtless should be interpreted as referring to banking games which constitute gambling devices, but the last clause of the section is disconnected from the preceding clauses, and is broad enough to include all persons who “go about from place to place for the purpose of gaming,” whether the purpose is to participate in banking games or in other kinds of gambling. Our conclusion is that this is the proper construction of the statute. It is next contended that the testimony is not sufficient to sustain the conviction. But, after careful consideration, we are of the opinion that the evidence warranted the jury in finding that the defendant had no other means of support, and that he went about from place to place in Polk. County and other adjoining counties in that part of the State for the purpose of gambling. One of the witnesses introduced by the State was permitted, over appellant’s objection, to testify as to the amount of money he lost in one of the games in which he participated with appellant. This was immaterial, but we are unable to see that any prejudice resulted to appellant in admitting the testimony. The court also permitted the State to prove games participated in by appellant in other counties, and this was done over appellant’s objection. We think such testimony was competent, not for the purpose of proving the commission of the same offense in another county, but to show the purpose of his wanderings, whether to pursue a lawful avocation, or to habitually engage in the pursuit of gambling. Judgment affirmed.